Citation Nr: 9908093	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD) is well-
grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for tinnitus is well-grounded.

3.  Entitlement to an initial compensable evaluation for 
service-connected residuals of an in-service appendectomy, 
claimed as a stomach condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which established 
service connection for residual scars of an in-service 
appendectomy, with a noncompensable evaluation, and from a 
September 1996 decision which denied the veteran's claims of 
entitlement to service connection for PTSD and for tinnitus.  

The Board notes that in March 1998, the veteran withdrew his 
request for a Travel Board hearing.

The Board notes that in a statement dated in October 1996, 
and another dated in August 1997, the veteran contended that 
his current chronic back disability is related to service.  
The issue of entitlement to service connection for a low back 
condition has not been addressed by the RO, and it is 
therefore referred for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The Board also notes that the veteran has stated that he 
attributes his current psychiatric disabilities to events 
which occurred in service.  As the issue of entitlement to 
service connection for psychiatric disorders other than PTSD 
has not been adjudicated by the RO, it is not before the 
Board at this time.  The issue is referred to the RO for 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of entitlement to service connection for tinnitus, 
and an initial compensable evaluation for residuals of an in-
service appendectomy, claimed as a stomach condition is 
addressed in the remand portion of the decision.



FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The veteran has stated that his current tinnitus began 
during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has submitted evidence of a well grounded 
claim of entitlement to service connection for tinnitus.  38 
U.S.C.A. § 5107(a) (West 1991); Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); King v. Brown, 5 Vet. App. 19, 21 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

Service connection maybe established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Notwithstanding the lack of a diagnosis of PTSD or tinnitus 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 505, 505 (1992).

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis);  (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence);  and (3) a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease or disability 
if all the evidence establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when thefact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation;  a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Where the issue presented in an application for service-
connected disability is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a). See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting lay testimony, because laypersons are not 
competent to offer expert medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under § 5107(a).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given for the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).




Factual Background
PTSD

The veteran's service medical records do not show any 
diagnosis of psychiatric disorder during service.  His 
records do show that he was treated during service for 
illegal drug use and alcohol abuse.  In November 1975, upon 
evaluation for discharge from service, no psychiatric 
disorder was identified.  His record of service (DD-214) 
shows he trained as a petroleum supply specialist with no 
combat service, much less duty in Vietnam.

The RO obtained VA treatment records pertaining to the 
veteran from the VA Medical Center (VAMC) in Long Beach, 
California dating from August 1988 to July 1996 and from the 
VAMC in East Los Angeles, California from January 1994 to 
January 1996.  These treatment records show that in June 
1995, the veteran reported being depressed for approximately 
two weeks, following a break-up with his girlfriend and 
difficulty in his relationship with his daughter.  He 
reported being generally depressed for several years, and 
denied any prior psychiatric evaluation or treatment.  Major 
depression with psychotic features and methamphetamine abuse 
were the stated diagnostic impressions.  He was hospitalized 
in July 1995 for several days for chronic moderate major 
depressive episodes and for substance abuse.  

The veteran reported the onset of depression in 1985, when he 
lost his job.  He also reported a 10-year "on and off" 
history of hallucinations, coincident with the beginning of 
his use of methamphetamines.  He also reported a history of 
attempted suicide in 1974;  he stated that he did not seek 
treatment and did not tell anyone about the incident.  In 
August 1995, the veteran underwent a MMPI-2 personality 
inventory evaluation.  The evaluation report indicated that 
the clinical profile was invalid due to the veteran's 
"extremely exaggerated manner" of response.

Treatment records showing regular psychiatric and general 
medical treatment were included in the VAMC records.  These 
included various assessments related to major depression, 
adjustment disorder, history of amphetamine abuse, mild 
dysthymia, borderline personality disorder, rule-out paranoid 
schizophrenia, psychotic mood disorder psychosis, not 
otherwise specified.  

In a statement from the veteran submitted in June 1996, he 
stated that he was in possession all of pertinent records 
relating to his treatment.  The Board notes that the veteran 
submitted copies of treatment records from the aforementioned 
VA facilities and that he identified treatment records from 
two private institutions.  The RO obtained the private 
medical records, and there was no reference to or diagnosis 
of PTSD in those records.  The veteran did not identify any 
specific evidence showing that he had been diagnosed with 
PTSD.

In July 1996, the veteran underwent a VA psychiatric 
evaluation in connection with his claim of entitlement to 
service connection.  The veteran reported a history of 
psychiatric treatment beginning in June 1995, when he 
attempted to overdose on sleeping pills as a reaction to an 
"extremely chaotic" time in his life.  He cited personal 
relationships and his use of methamphetamines as elements 
influencing his actions.  He reported that in July 1995, he 
again attempted to commit suicide in the same manner after 
breaking up with his girlfriend.  

The veteran denied any treatment for these suicide attempts.  
He reported receiving treatment for depression and paranoid 
ideas.  He reported that he was currently taking medication 
for depression, paranoid feelings and hallucinations.  He 
reported usually hearing clicking and buzzing noises, as well 
as murmured speech.  The examiner stated an Axis I diagnosis 
of amphetamine dependence early in full remission, dysthymia 
rule-out substance induced mood disorder; rule-out substance 
induced psychotic disorder; rule-out major depression with 
psychotic features.  Any Axis II diagnosis was deferred.


In September 1996, the veteran submitted a copy of an August 
1996 notice from the Social Security Administration (SSA) 
informing him of an award of entitlement to disability 
insurance benefits.  The SSA found that the evidence showed 
that the veteran's impairments, identified as major 
depression, borderline personality disorder and 
schizophrenia, were "severe".  

In a statement submitted by the veteran in October 1996, he 
stated that he was receiving psychiatric treatment at the 
VAMC in Los Angeles, and at the VA clinic in Long Beach, 
California.  He also stated that he had received treatment at 
a county treatment center, though treatment records from that 
institution had been destroyed.

In a statement submitted in November 1996, the veteran 
contended that he incurred psychiatric problems, including 
schizophrenia, paranoia and PTSD as a result of in-service 
post-appendectomy surgery to drain the incision area. 

In November 1997, after the issuance of the June 1997 
statement of the case, the veteran submitted a statement 
which was largely duplicative of prior contentions with 
respect to his claim of entitlement to service connection for 
PTSD.  He essentially provided details of several alleged in-
service traumatic and stressful experiences to which he 
attributed his claimed PTSD.  The veteran also reported 
having psychological problems since childhood as a result of 
an unstable and dangerous environment.  The veteran did not 
provide or identify any evidence showing a current diagnosis 
of PTSD.

Analysis
PTSD

As noted above, a claim for service connection must first be 
determined to be well-grounded, a plausible claim, one which 
is meritorious on its own or capable of substantiation.  38 
U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran's claim for service 
connection for an PTSD is not well-grounded.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has held that, in order for 
a claim to be well-grounded, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

The Court has also determined that a well-grounded claim 
consists of a medical diagnosis of a current disability, lay 
or medical evidence of incurrence or aggravation of a disease 
or injury in service, and competent medical evidence of a 
nexus between the in-service injury or disease and the 
current disability. Caluza, 7 Vet. App. at 506.

The veteran contends that he incurred PTSD as a result of one 
or more traumatic experiences during service.  However, there 
is no evidence of record showing any medical diagnosis of 
PTSD.  The record does not show that the veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492.  

Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore that 
evidence does not establish that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has not provided or identified any evidence which would 
provide a current medical diagnosis of PTSD.  He is clearly 
asserting a fact which is beyond his competence to do so.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Therefore, the 
veteran has failed to meet the essential elements of a well-
grounded claim of entitlement to service connection for PTSD.  
See Caluza, 7 Vet. App. 506. 

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).



As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt has no 
application to his case.


Factual Background
Tinnitus

The veteran's service medical records are of record and show 
no complaints of tinnitus during service.  Upon examination 
for discharge in November 1975, the veteran did not report 
tinnitus, and no abnormalities related to tinnitus were 
reported.  

Following his discharge from service, the first reference to 
tinnitus in the veteran's medical treatment records is dated 
in February 1996.  The veteran has not identified any earlier 
in-service or post-service treatment records pertinent to his 
complaint of bilateral tinnitus.  In September 1994, the 
veteran underwent a general physical examination through a 
private health care provider, which included a hearing test.  
No report of tinnitus was identified in the examination 
report.

Numerous psychiatric treatment records dating from February 
1996 show that the veteran complained of auditory 
hallucinations, to include voices and a ringing or buzzing in 
his ears.  In February 1996, he reported that the ringing in 
his ears had begun during service with his exposure to 
helicopter noise.  In April 1996, he reported a history of 
hearing "little voices" and ringing in his ears.  He 
attributed the onset of tinnitus to his exposure to 
helicopter noise during service.  The physician stated that 
the auditory hallucinations could be the result of his drug 
use.



In a statement dated in September 1996, the veteran stated 
that he had experienced ringing in his ears since his 
discharge from active service.  He attributed this tinnitus 
to exposure to loud noise during service, including low 
flying aircraft and sirens.  He reported that he worked as an 
aircraft fuel pumper during service, and that he was 
stationed at an airfield.  He stated that this condition had 
worsened since service.  He also reported aggravation of the 
condition by current noises, and the incurrence of auditory 
hallucinations, which apparently only developed after 
service.  

In his statement of June 1996, the veteran reported that he 
incurred tinnitus and auditory hallucinations as a result of 
his working around helicopters and various other aircraft, as 
well as other loud noises during service.  In his statement 
of November 1997, the veteran essentially repeated his 
contentions that he had been exposed to loud noises during 
service as a result of his work as an aircraft refueler.

Analysis
Tinnitus

Initially, the Board notes that the veteran has submitted a 
well grounded claim for service connection for tinnitus.  38 
U.S.C.A. § 5107(a) (West 1991).  There is current medical 
evidence showing complaints of tinnitus.  The veteran has 
contended that he incurred a ringing or buzzing in his ears 
during service.  Evidentiary assertions by the veteran must 
be accepted as true for the limited purpose of determining 
whether a claim is well-grounded, except where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran's service records reflect that the veteran served 
as a petroleum supply specialist and an oil pumper, and he 
has contended that he worked fueling helicopters.  Therefore, 
the Board finds a likely positive history of noise exposure.  

The Board also notes that the lay assertions of the veteran 
is competent to provide a nexus between his inservice 
symptoms and his present disorder in light of the fact that 
the veteran is competent to observe tinnitus.  Savage, 10 
Vet. App. at 497;  see also Falzone v. Brown, 8 Vet. App. 403 
(1995).  

However, in light of evidence showing that the veteran did 
not report the incurrence of tinnitus until February 1996, 
nearly 20 years after his discharge from service, and because 
the medical evidence of record refers to the veteran's 
tinnitus together with other auditory hallucinations which 
have been identified as drug-related, the Board finds that 
further medical evidence is necessary in order to fairly 
evaluate the claim on the merits.  Therefore, the claim will 
be remanded for further development pursuant to this 
decision.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for PTSD is denied.

The claim of entitlement to service connection for tinnitus 
is well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994),  38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.

Where there is a well-grounded claim for disability 
compensation, but the medical evidence accompanying the claim 
is not adequate for rating purposes, a VA examination will be 
authorized.  38 C.F.R. § 3.326 (1998).  

As noted above, the veteran has presented a well-grounded 
claim of entitlement to service connection for tinnitus.  
However, the Board finds that a physical examination and 
medical opinion are necessary to determine whether the 
veteran's current complaints of tinnitus are related to his 
period of service, or to some other cause.

On review of the veteran's claims folder, the Board notes 
that the July 1996 VA examination did not make findings that 
correlate to the criteria in the applicable diagnostic code 
in the VA Schedule for Rating Disabilities pertinent to the 
veteran's residuals of an in-service appendectomy.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (requiring the Board 
to discuss the specific factors relating to the rating 
criteria).  Accordingly, the Board finds that the specified 
development would be of assistance to the Board in 
determining the nature of the veteran's residuals of an 
appendectomy, and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's in-service appendectomy, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson v. 
West, No. 96-947, slip op. At 8 (U.S. Vet. App. Jan. 20, 
1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  

In light of the above, and to afford full due process and to 
ensure compliance with VA's statutory duty to assist, the 
case is REMANDED to the RO for the following development:


1.  The RO should request the veteran to 
identify any treatment he has received, 
VA or non-VA, inpatient and outpatient, 
pertinent to tinnitus and/or his service-
connected residuals of an appendectomy 
since April 1996.  After obtaining any 
necessary authorization for release of 
medical information, the RO should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain current, outstanding VA 
treatment records.

2.  When the above development has been 
completed to the extent possible, the RO 
should arrange for a VA audiological 
evaluation.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report should be annotate din 
this regard.  
Any further indicated special studies 
must be conducted.  It is requested that 
the examiner provide an explicit opinion 
regarding the etiology of the veteran's 
current tinnitus given the veteran's 
history of exposure to acoustic trauma 
during active service, his history of 
illegal drug use, and his reported 
auditory hallucinations.  The examiner 
should specifically comment on medical 
records from service and after service 
which apparently show no complaint of 
tinnitus until 1996.  




The examiner should specifically state 
whether it is as likely as not that the 
veteran's exposure to noise during 
service caused the veteran's reported 
tinnitus.  A complete rationale for any 
opinion should be given.

3.  The RO should also arrange for a VA 
examination of the veteran for the 
purpose of ascertaining the nature and 
extent of severity of the residuals of 
his in-service appendectomy.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
should be annotated in this regard.  Any 
further indicated special studies must be 
conducted.  The examiner should 
specifically state whether the veteran's 
complaints of a stomach condition are 
considered to be representative of 
residuals of the veteran's in-service 
appendectomy.  All scarring related to 
the service-connected disability should 
be described in detail, including any 
symptoms due to scarring such as pain, 
tenderness, ulceration, nourishment, or 
effect on function of the affected body 
part.  Any opinions expressed as to the 
severity of the appellant's in-service 
appendectomy must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested medical examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for tinnitus, and 
entitlement to an increased (compensable) 
evaluation for residuals of an 
appendectomy with consideration of 
Fenderson v. West, No. 96-947, slip op. 
At 8 (U.S. Vet. App. Jan. 20, 1999).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


